ThiwChancellor :
Waiving the objection to the answer taken by the complainant, and conceding for the purpose of this motion that it is entitled to be treated as if sworn to by the defendant, I am of opinion that it has not removed the equity of the bill, and consequently that the injunction must be continued.
It cannot be necessary to say that this court disclaims in the most explicit manner any power to review, in the proper sense of that term, the decrees of the Court of Appeals, either upon the state of facts upon which that tribunal acted, or any others. What is resolved by it in view of those facts, or others, is conclusive, and the duty of this court, when required to carry its mandates into effect, is unqualified obedience.
But it is not, in my opinion, at variance with this principle, to say, that upon circumstances which were not, and could not, from the nature of things, have been before the Court of Appeals at the time it passed its decree, it may become the duty of this court to stay its hand, especially when it is manifest that, according to the principles settled by the Superior Court, these circumstances give rise to an equity in direct opposition to the rigorous execution of its decree.
When the decree in this case was passed by the Court of Appeals in June, 1846, there was nothing in the record to show that the possession by Crook of the mortgaged premises continued subsequently to the period stated in the report of the Auditor, to wit, November, 1844, and, therefore, he could not be charged with the rent later than that period, but it is now charged in this bill, and confessed by the answer, that he did so continue in possession to a later period, the bill alleging that this possession continued so long as to extinguish the debt, and the answer, though it does not admit, certainly does not deny, this assertion. Tt is also charged and not denied that Crook, the assignee of the mortgage, is insolvent, and that if the mortgagor is now compelled to pay, he will be wholly without remedy.
Now, this certainly presents a case in which all must regret the inefficiency of the court, if it be incapable to relieve the complainant. There would, in that event, be a striking defect *402in the administration of justice which could only be lamented if the counsel for the defendant in this case is right, but which would be remediless.
The argument is, that this court cannot review the decrees of of the Court of Appeals. It can only execute them when directed to do so. But suppose, after the decree of the Court of Appeals in this case was passed, the mortgagor had paid the balance of the debt in money, and notwithstanding such payment, the mortgagee insisted upon the execution of the decree, will it be said that under such circumstances this court could not interfere by injunction to prevent the wrong ? But can it make any difference either in the power of this court, or in the equity of the case, whether the debt is extinguished by a payment in money, or in that which is equivalent to money, as settled by the Superior Court itself? In neither case does this court assume to review the decree of the Court of Appeals, hut upon a new state of facts it prevents it from being used as an instrument of injustice. To review would, of course, involve the power to reverse either upon the record as it stood in the Superior Court, or upon facts arising subsequently. This the court unequivocally disclaims, but it is thought that when it is. made to appear satisfactorily that the decree of the Court of Appeals has been satisfied, either by a payment in money, or money’s equivalent, and when, notwithstanding such satisfaction, the party who obtained the decree is proceeding to e'nforce it by execution, this court may, and it is its duty, to prevent so manifest a wrong.
The cases cited by defendant’s counsel, of West vs. Skip, 1 Ves. Sen., 245, and Johnson vs. Northeby, 2 Vernon, 407, lay down the rule applicable to bills brought to carry former decrees into execution, and they show that as a general rule upon such bills, the court can only do that, and not vary, though sometimes this has been done to attain the justice of the case, though, as stated in Vernon, this must be done upon the proofs in the former cause, and not upon any new proofs.
But the present is not a bill to carry a former decree into effect, but a bill to arrest the execution of a former decree, not *403because of any error in that decree, but because of its satisfaction, as shown by facts arising since it was pronounced. So far, in fact, from imputing error to the former decree, the bill in this case rests upon the principles therein adjudicated.
Chas. F. Mayer, for the Complainant.
Thos. S. Alexander, for the Defendant.
The principles settled by the Court of Appeals in the case of Crapster vs. Griffith, 6 H. & J., 144, seems to me to go far to vindicate the conclusion to which I have come in this case, and that case also shows that an original bill, as in this case, is the proper form to be adopted in such circumstances. The decision of the court upon this point is made more striking, because the Chancellor, whose decree was reversed, made the objection that a supplemental, and not an original, bill, was the proper remedy. The court upon this motion is not called upon, nor is it in a situation to decide the other question presented by the answer. The injunction in this case will be continued.